NILES, J.—
In this case the claim of the auctioneer has been previously hereto practically disallowed by Judge Heuisler.
The claim of the trustee to one-half commissions on account of a sale advertised by him, but “called off,” must also be disallowed.
AVithout going into any disputed questions of fact, there is no pretence that the mortgagor paid the amount due before that sale was called off, and it is only when “the defendent shall pay” this amount that the rule provides that one-half commissions shall be granted.
Rule of Court, Equity No. 24.